Judgment modified by aEowing defendants forty-five doEars for fence not erected, and which came under the original estimate, and also the sum of fourteen doEars and twenty-five cents, which amount is in excess of the cost of installing the partition on the first floor, for which an award of sixty-five doEars was made by the referee, and as so modified unanimously affirmed, without costs. Finding of fact numbered “ Twelfth ” and conclusions of law wiE be reversed to *659conform to the amount of recovery herein directed. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ. Settle order on notice.